Per Curiam: This is a writ of error to the county court of Cook county to bring into review before this court certain proceedings had there for the making of a certain local improvement on Millard avenue, in the city of Chicago, under a special ordinance passed by the city on March 22,1897. The ordinance is in all material respects the same as the ordinance described in Holden v. City of Chicago, 172 Ill. 263, and on authority of that case is held insufficient or defective for failure to sufficiently describe the proposed improvement. The further question was ma.de in this case that inasmuch as there was no evidence'heard in the county court, and no bill of exceptions, the ordinance is not properly before this court. Since the issuing of this writ the cases of Lundberg v. City of Chicago, 183 Ill. 572, and Foss v. City of Chicago, 184 id. 436, involving the same question, have been decided adversely to the contention of the plaintiffs in error, which cases are controlling in this case. The judgment is therefore reversed and the cause remanded. jReversed and remanded.